Citation Nr: 0823994	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of the reduction in evaluation from 60% to 30% for 
dilated cardiomyopathy, status post heart replacement 
surgery, as of October 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and S.H.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1987 to 
August 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appellant testified before the undersigned at a June 2008 
videoconference hearing.  A transcript of the hearing is of 
record.

The appellant contended in the June 2008 Board hearing that 
his service-connected dilated cardiomyopathy, status post 
heart replacement surgery, has increased in severity.  As the 
issue of an increased evaluation has not been adjudicated by 
the RO, it is REFERRED to the RO for proper consideration.


FINDINGS OF FACT

1.	In a March 2004 rating decision, the RO notified the 
veteran of a proposed rating reduction in the evaluation 
for his service-connected dilated cardiomyopathy, status 
post heart replacement surgery, from 60 percent to 30 
percent; he was provided sufficient time to present new 
evidence and was afforded a pre-decisional hearing.

2.	A July 2005 rating decision reduced the evaluation for the 
veteran's service-connected dilated cardiomyopathy, status 
post heart replacement surgery, from 60 percent to 30 
percent, effective October 1, 2005.

3.	The RO's decision to reduce the veteran's evaluation from 
60 percent to 30 percent was supported by all of the 
evidence contained in the record at the time of the 
reduction and was made in full compliance with applicable 
due process laws and regulations.

4.	At the time of the reduction the veteran did not suffer 
from chronic or acute congestive heart failure, achieved a 
workload of greater than 5 METs, and had a left ventricle 
ejection fraction of 60%.

CONCLUSION OF LAW

The July 2005 rating decision reducing the veteran's 
disability rating for dilated cardiomyopathy, status post 
heart replacement surgery, from 60 percent disabling to 30 
percent disabling was proper; the veteran is not entitled to 
restoration of a 60 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.104, 
Diagnostic Code 7019 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 3.159 (2007).  
See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

As will be discussed in further detail below, the veteran 
received proper notification prior to the initial unfavorable 
agency decision in July 2005.  The RO's March 2004 notice 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein.  
Specifically, the veteran was informed of the 
responsibilities imposed upon him with respect to submitting 
evidence which shows that the proposed reduction was not 
warranted, and was also informed of the evidence that VA 
received in connection with the claim (e.g., medical records 
which show improvement).  Finally, the veteran was informed 
to send the information to the RO and to also contact the RO 
if he had questions or needed assistance.  The duty to notify 
the veteran was satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103. 

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, as the issue before the Board is the propriety of a 
reduction in evaluation as opposed to a claim for an 
increased evaluation, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Wade Park 
VA Medical Center (VAMC) and Cleveland Clinic Foundation have 
also been obtained.  The appellant has not identified any 
additional records that should be obtained prior to a 
decision.  The veteran was afforded a VA heart examination in 
October 2003.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

In March 2004, the RO proposed to reduce the veteran's 60 
percent disability evaluation for his service-connected 
dilated cardiomyopathy, status post heart replacement 
surgery, to 30 percent disabling.  This reduction was 
accomplished in a July 2005 rating decision, effective 
October 1, 2005.  The provisions of 38 C.F.R. § 3.105(e) 
state that, when a reduction in evaluation of a service-
connected disability is considered warranted, and a reduction 
will result in a decrease in payment of compensation benefits 
being made, a rating proposing reduction will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified and furnished detailed reasons 
therefore and given 60 days for presentation of additional 
evidence to show that compensation payments should be 
continued at the current level.  If additional evidence is 
not received within that period, a final rating action will 
be taken and the award will be reduced effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  See 
38 C.F.R. § 3.105(e) (2007).

In addition, the advance written notice concerning a proposed 
rating reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  38 C.F.R. § 3.105(i) (2007).  The 
procedural framework and safeguards set forth in 38 C.F.R. § 
3.105 governing rating reductions are required to be followed 
by VA before it issues any final rating reduction.  See Brown 
v. Brown, 5 Vet. App. 413, 418 (1993).

In the instant case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which appellant was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  In March 2004, notice of 
the proposed rating reduction was provided, informing the 
veteran that an October 2003 VA examination and VA treatment 
records had shown an improvement in his dilated 
cardiomyopathy.  The March 2004 notice informed the veteran 
that he could submit additional evidence to show that the 
compensation payments should not be reduced.  Furthermore, 
the veteran was informed that if no additional evidence was 
received within 60 days, his disability evaluation would be 
reduced.  Finally, the March 2004 notice letter advised the 
veteran of his right to request a pre-decisional personal 
hearing to present evidence or argument.  The veteran was 
afforded such a hearing in October 2004.  Thus, the Board 
finds that the RO has fulfilled its procedural requirements 
set forth under 38 C.F.R. § 3.105 for rating reductions.  The 
Board will now consider the propriety of the rating 
reduction.

At the time of the reduction in the instant case, a 60 
percent rating for the veteran's service-connected dilated 
cardiomyopathy, status post heart replacement surgery had 
been continuously in effect since February 1, 1995, a period 
of over 5 years.  As such, the provisions of 38 C.F.R. § 
3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, 
where a veteran's schedular rating has been both continuous 
and stable for five years or more, the rating may be reduced 
only if the examination upon which the reduction is based is 
at least as full and complete as the examination used to 
establish the higher evaluation.  A rating that has been in 
effect for more than 5 years will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  The rating 
agency must also take into consideration whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life. 

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated (although post-reduction medical 
evidence may be considered in the context of considering 
whether actual improvement was demonstrated).  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-82 (1992).  The veteran need 
not demonstrate that he is entitled to retain the higher 
evaluation; rather, it must be shown by a preponderance of 
the evidence that the RO's reduction was warranted.  See 
Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 
(1995).

The veteran's dilated cardiomyopathy is evaluated pursuant to 
Diagnostic Code 7019 for cardiac transplantation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7019 (2007).  Under Diagnostic Code 
7019, a minimum 30 percent evaluation is to be assigned 
following a heart transplant.  

A 60 percent evaluation is assigned when there is more than 
one episode of acute, congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness 
or syncope, or; left ventricular dysfunction with ejection 
fraction of 30 to 50 percent.  Id.  

A maximum 100 percent evaluation is assigned when there is 
chronic congestive heart failure, or; workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 (2007).

The veteran was assigned a 60 percent evaluation by a 
November 1994 RO rating decision, based on the findings of a 
July 1994 VA examination.  At the July 1994 VA examination, 
the veteran reported occasional dizziness but denied 
shortness of breath and chest pain.  He was not dyspneic, and 
there was no orthopnea, pitting edema of the legs or jugular 
venous distention.  An electrocardiogram showed sinus 
tachycardia, nonspecific intraventricular block and T-wave 
abnormality considered to be anterior ischemia.  X-ray showed 
cardiac enlargement.

Medical evidence of record between the November 1994 rating 
decision and the time of the VA reduction from 60 percent to 
30 percent, which became effective October 1, 2005, consists 
of VA treatment records and an October 2003 VA examination, 
which served as the basis of the RO's March 2004 proposed 
rating reduction.  Initially, the Board observes that the 
October VA examiner reviewed the veteran's medical history, 
including the claims file, and also provided the veteran with 
pertinent diagnostic and clinical tests, including an 
echocardiogram and stress test.  As such, the Board finds 
that the October 2003 VA examination is at least as full and 
complete as the July 1994 VA examination, and is sufficient 
to serve as the basis for a reduction.  See 38 C.F.R. 
§ 3.344(a).

VA treatment records indicate that, beginning in August 2003, 
echocardiograms show a left ventricle ejection fraction of 60 
% (See October 2003 VA examination, VA treatment records 
dated August 2003 and January 2005).  In addition, stress 
tests indicate the veteran achieved 8 METs in October 2003 
and 7.4 METs in August 2005.  The Board observes there is no 
competent evidence of record to indicate the veteran has 
suffered from either chronic or acute congestive heart 
failure during the period in question.  In addition, there is 
no competent evidence of record to indicate the veteran 
achieved a workload of 5 METs or less or experienced a left 
ventricle ejection fraction of less than 60% as of October 1, 
2005, the effective date of the rating reduction.  As such, 
the veteran's condition does not warrant an evaluation in 
excess of 30 percent.

In sum, the competent evidence of record indicates the 
veteran's dilated cardiomyopathy, status post heart 
replacement surgery, has undergone sustained improvement.  
While only one VA examination served as the basis for the 
rating reduction, the Board finds that all of the competent 
evidence of record clearly shows that sustained improvement 
in the veteran's condition has been demonstrated.  In this 
regard, there is no evidence of chronic or acute congestive 
heart failure, stress tests have shown a workload of greater 
than 5 METs, and echocardiograms have consistently indicated 
a left ventricle ejection fraction of 60%.  As such, the 
Board finds that the preponderance of the evidence at the 
time of the July 2005 rating decision shows the RO's 
reduction, effective October 1, 2005, was warranted.  
Therefore, the benefit of the doubt rule does not apply, and 
the appeal must be denied.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.344(b) (2007).

ORDER

The reduction in the evaluation of the veteran's dilated 
cardiomyopathy, status post heart replacement surgery, from 
60 percent to 30 percent being proper, the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


